Citation Nr: 0838967	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-14 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

1.  Whether the January 1970 rating decision that denied 
service connection for residuals of meningitis with toxic 
tenosynovitis was a final decision and, if so, whether there 
was clear and unmistakable error (CUE) in that decision.  

2.  Entitlement to an effective date earlier than August 9, 
1999, for the grant of service connection for arthritis of 
the shoulders, knees, elbows, hands, and feet due to 
meningitis with toxic tenosynovitis, including based on CUE 
in a November 2001 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1963 to June 1967.  

By rating action in January 1970, the RO denied service 
connection for residuals of meningitis with toxic 
tenosynovitis.  

By rating action in November 2001, the RO granted service 
connection for residuals of meningitis with toxic 
tenosynovitis, and assigned separate ratings for arthritis of 
the shoulders, knees, elbows, hands, and feet, effective from 
August 9, 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO 
which denied an effective date earlier than August 9, 1999, 
for the grant of service connection for arthritis of the 
shoulders, knees, elbows, hands, and feet due to meningitis 
with toxic tenosynovitis, based on clear and unmistakable 
error in a January 1970 rating decision.  A videoconference 
hearing before the undersigned member of the Board was held 
in December 2006.  At the hearing, the veteran raised the 
claim of entitlement to an earlier effective date (EED) for 
the grant of service connection based on CUE in the November 
2001 rating decision.  In August 2007, the Board found that 
the additional CUE claim was inextricably intertwined with 
the issue developed for appellate consideration, and remanded 
the matter for further development.  


FINDINGS OF FACT

1.  The veteran did not appeal the January 1970 rating 
decision which denied service connection for residuals of 
meningitis with toxic tenosynovitis, and that rating decision 
is final.  

2.  The January 1970 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.  

3.  A request to reopen the claim of service connection for 
residuals of meningitis with toxic tenosynovitis, was 
received in August 1999.  

4.  Service connection for arthritis of the shoulders, knees, 
elbows, hands, and feet due to meningitis with toxic 
tenosynovitis was granted by the RO in November 2001; each 
disability effective from August 9, 1999, the date of receipt 
of his request to reopen the claim.  

5.  The November 2001 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.  


CONCLUSIONS OF LAW

1.  The January 1970 rating decision that denied service 
connection for residuals of meningitis with toxic 
tenosynovitis was not clearly and unmistakably erroneous, was 
not timely appealed, and is final.  38 U.S.C.A. § 7105(d) 
(West 2002 & Supp. 2008) (formerly 38 U.S.C.A. § 4005); 
38 C.F.R. § 19.153 (1970); § 3.105 (2007).  

2.  The November 2001 rating decision that granted service 
connection for arthritis of the shoulders, knees, elbows, 
hands, and feet due to meningitis with toxic tenosynovitis, 
and an assigned effective date of August 9, 1999 for each 
disability, is final.  38 U.S.C.A. § 7105(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1103 (2007).  

3.  The November 2001 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims 
involving CUE.  See Simmons v. Principi, 17 Vet. App. 104, 
109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2007).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist: (1) 
"[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See 
Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-36 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable law and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy, 9 Vet. App. at 57.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2007).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii) (2007).  

Factual Background & Analysis

The veteran contends that he is entitled to an effective date 
earlier than August 9, 1999, for the grant of service 
connection for arthritis of the shoulders, knees, elbows, 
hands, and feet due to meningitis with toxic tenosynovitis on 
the basis that there was CUE in the January 1970 rating 
decision.  The veteran argues that the RO did not consider 
the lay statements from family members to the effect that he 
had been treated by private doctors subsequent to service and 
that he missed time at work because of chest and joint pains.  
Further, he asserts that the RO should have advised him to 
submit all private treatment records and that the failure to 
do so amounted to a breach of VA's duty to assist him in the 
development of his claim.  Additionally, the veteran argued 
that he never received notice of his appellate rights 
following the January 1970 rating decision.  Therefore, the 
1970 rating decision did not become final and his claim for 
service connection was still pending at the time of the 
November 2001 rating decision which granted service 
connection.  The veteran contends that the failure to assign 
an effective date for the grant of service connection back to 
the date of his original claim in 1969 by the RO in November 
2001, was CUE.  

Historically, the service records showed that the veteran was 
honorably discharged from service in June 1967.  An original 
claim of service connection for residuals of meningitis with 
toxic tenosynovitis was received from the veteran in April 
1969.  On the application for VA compensation benefits (VA 
Form 21-526), the veteran did not provide any information in 
the box that asked him to "list civilian physicians who have 
treated you for any sickness, disease, or injury before, 
during or since your service."  The veteran was subsequently 
afforded a VA examination in October 1969, which showed no 
pertinent abnormalities or any objective residuals of 
meningitis or toxic tenosynovitis.  

By rating action in January 1970, the RO denied service 
connection for meningitis with toxic tenosynovitis on the 
basis that there was no objective evidence of any current 
residual disability of meningitis or toxic tenosynovitis.  A 
letter mailed to the veteran in January 1970, provided notice 
of this decision.  

Concerning the veteran's assertions that he did not receive 
notice that his claim was denied, the Board notes that while 
the letter mailed to him in January 1970 was incorrectly 
addressed (the second number in the address a "4" instead 
of a "9"), it was not returned by the U.S. Postal Service.  
Parenthetically, the Board notes that the veteran indicated 
on his VA examination report in October 1969, that his 
brother lived at the same address, and that another family 
member lived on the same street.  The record also showed that 
the veteran was in receipt of VA educational benefits at the 
time of the 1970 rating decision, and that none of the 
letters mailed to the same incorrect address were returned by 
the U.S. Postal Service.  Furthermore, on February 2, 1970, 
six days after the date of the rating decision notice letter, 
the veteran informed VA that his mailing address was 
incorrect and that this was the third time he had written VA 
to correct the problem.  The evidentiary record does not show 
that any other correspondence, other than the notice letter 
had been mailed to the veteran in late January 1970.  Thus, 
it would appear that the veteran's letter to the RO in 
February 1970 was in response to the notification letter 
concerning the January 1970 rating decision.  

In any event, at the personal hearing in December 2006, the 
veteran acknowledged that he was informed by VA that his 
claim had been denied (T p.8), but could not recall how he 
came to be notified, and indicated that he may have called 
the RO or that someone may have brought him the misdelivered 
notice letter (T p.4), but that he did not remember ever 
receiving his appellate rights.  As to this assertion, the 
Board concedes that the file copy of the January 1970 
notification letter did not indicate that there were any 
enclosures pertaining to the veteran's appellate rights.  

In this regard, the Board points out that the veteran's 
belief that not providing him with his appellate rights 
following the January 1970 rating decision amounted to a 
failure of VA's duty to assist and was CUE, is mistaken.  To 
establish a valid CUE claim, the veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App. 310, 313 (1992).  The failure 
to provide the veteran with his appellate rights is a post-
decision administrative action which has no affect on the 
underlying decision.  

Moreover, a failure in the duty to assist does not establish 
CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
In Cook, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) emphasized that a purported failure 
in the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  Therefore, with respect 
to the January 1970 rating decision, the Board finds that the 
veteran has not asserted a valid claim of CUE.  

As to the question of whether VA's failure to provide the 
veteran with his appellate rights tolled the time to appeal 
that decision and, in essence, rendered the January 1970 
decision nonfinal, the determinative factor rests on 
application of the VA regulations in effect in 1970.  

As indicated above, current VA regulations provide that a 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.25, 20.302, 20.1103 (2007).  

VA regulations pertaining to finality of a rating decision in 
effect in 1970 provided as follows:  

The decision of a duly constituted rating 
agency or other agency of original 
jurisdiction on which an action was 
predicated will be final and binding upon 
all field offices of the VA as to 
conclusions based on evidence on file at 
that time and will not be subject to 
revision on the same factual basis except 
by duly constituted appellate authorities 
or except as provided in 38 C.F.R. 
§ 3.105.  (§ 3.105 pertains to revisions 
of rating decision on various grounds, 
none of which are applicable to the facts 
of this case.)  

38 C.F.R. § 3.104 (1970).  

The regulations pertaining to finality of an RO decision in 
effect in 1970, differ from the current regulations on one 
significant point.  The current regulations require that the 
claimant be properly notified of his appellate rights 
following a rating determination in order to start the 
running of the appeal process.  38 C.F.R. §§ 19.25, 20.302, 
20.1103.  However, the regulations in effect in 1970, 
contemplated that while the RO would give a claimant proper 
notice of the right to appeal and the time limit to file, the 
failure to provide such notice did not extend the applicable 
period to file an appeal.  

Specifically, the pertinent regulations in effect in 1970 
provided that a claimant and his representative, if any, will 
be informed of the right to initiate an appeal by the filing 
of a notice of disagreement, and the time limit within which 
such notice must be filed, in the notification letter of an 
RO determination.  (38 C.F.R. § 19.109 Rule 9; notice of 
right to appeal.)  However, Rule 10, failure to receive 
notice, provided as follows:  

While it is contemplated that the agency 
of original jurisdiction will give proper 
notice of the right to appeal and the 
time limit, failure to notify the 
claimant of his right to such appellate 
review or of the time limit applicable to 
a notice of disagreement or substantive 
appeal will not extend the applicable 
period for taking this action.  

38 C.F.R. § 19.110 (1970).  

Where an appeal was not timely initiated and perfected, the 
regulations provided as follows:  

An action or determination on a claim by 
the agency of original jurisdiction shall 
become final if an appeal is not 
initiated and perfected as prescribed in 
Rule 18 (§ 19.118), and the claim cannot 
thereafter be reopened or allowed, except 
as may be otherwise provided by VA 
regulations.  

38 C.F.R. § 19.153 Rule 53 (1970).  

The Board notes that in August 1980, VA proposed a new 
version of Part 19 (Appeals Regulations) that renumbered Rule 
10 as Rule 15 (38 C.F.R. § 19.115), but otherwise left it 
undisturbed.  45 Fed. Reg. 56,093, 56097 (1980).  In the 
final rule, however, the provisions of § 19.110 were deleted 
altogether.  The final rule was not promulgated until 
February 1983, but the effective date was made retroactive to 
January 1, 1980.  48 Fed. Reg. 6961 (1983); see also 38 
C.F.R. § 19.114 (1988) (the claimant and the representative, 
if any, will be informed of the right to initiate an appeal 
and the time within which to do so, the right to a personal 
hearing and the right to representation.  This information 
will be included in each notification of a determination of 
entitlement or nonentitlement to VA benefits by the agency of 
original jurisdiction.).  The provisions of 38 C.F.R. § 
19.192 that became effective on January 1, 1980 provided that 
a determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 29 ([38 C.F.R.] § 19.129). 48 Fed. Reg. 6961, 6980.

However, as noted above, the regulations pertaining to 
finality of an RO decision in effect in 1970, where an appeal 
was not timely initiated and perfected, contemplated that 
while a claimant would be provided with notice of his right 
to appeal and the time limit to file an appeal, the failure 
on the part of VA to provide proper notice did not extend the 
applicable period to file an appeal.  The regulations in 
effect in 1970 did not require that appellate rights be 
provided as a condition to finality of a decision of the 
agency of original jurisdiction.  While it is clear that 
regulations such as 38 C.F.R. § 19.109 at the time reflected 
an intent to provide notification of appellate rights, it is 
also clear that any such failure did not result in a 
corresponding right or benefit to the veteran.  Section 
19.110, the more specific regulation established that any 
such failure did not extend the time limit within which to 
appeal.  In other words, the failure to provide proper 
appellate notice did not toll the time limit to appeal.  

Regardless of whether the veteran actually received the 
January 1970 notice letter or that the letter did not advise 
him of his appellate rights, the January 1970 rating decision 
became final one year from the date of mailing of the notice.  
38 C.F.R. §§ 3.104, 19.110, 19.153 (1970).  Furthermore, the 
Court has noted that although current provisions require 
notice to the appellant of appellate rights, such law and 
regulations were not in effect prior to 1980.  See Parham v. 
West, 13 Vet. App. 59 (1999); see also 45 Fed. Reg. 56,093, 
56,097 (1980) (proposed rule); 48 Fed. Reg. 6961 (1983).  

Finally, the veteran's contentions that the RO did not 
consider the lay statements from family members to the affect 
that he had missed time from work and had been treated by 
private doctors for chronic joint and chest pains, amounts to 
weighing of the evidence.  The Court has held that "simply 
to claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE."  Fugo, 6 Vet. App. at 
43-44 (1993); Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  
To raise a valid claim of CUE, the appellant must state, with 
"some degree of specificity," what the error is and also 
provide "persuasive reasons" why the result would have been 
manifestly different but for the alleged error.  

As to the lay statements, the Board notes that the evidence 
of record in 1970, also included contrary information 
concerning the veteran's medical and work history which, 
parenthetically, was provided by the veteran.  Specifically, 
the veteran did not report any history of post-service 
medical treatment on his application for VA compensation in 
April 1969, nor did he report any time lost from work when 
examined by VA in October 1969.  On the VA examination 
report, the veteran indicated that he worked full time, 
essentially since his discharge from service, and left blank 
the box requesting information as to whether he had lost time 
from work in the past 12 months.  The veteran did report that 
he was treated by a private doctor between 1968 and 1969, and 
this fact was noted by the VA examiner and considered by the 
RO.  Moreover, the veteran has not offered any persuasive 
argument as to how his reported lost time at work or doctors 
visits would have manifestly affected the outcome of his 
claim.  The basis for the denial of his claim was that there 
was no objective evidence of residuals of meningitis when 
examined by VA in October 1969.  

Upon review of the evidence of record, it is not 
"undebatable" that "the correct facts, as they were known 
at the time of the 1970 rating decision were not before the 
adjudicator.  Although the record at the time offers no 
explanation as to why the RO indicated that the veteran had 
not missed time at work, it is clear from the record that the 
objective evidence on VA examination did not show any 
residuals of meningitis or toxic tenosynovitis.  Given that 
there was no medical evidence on record showing any residuals 
of meningitis or toxic tenosynovitis at the time of the 
January 1970 rating decision, the Board finds there was a 
tenable basis for the RO's decision to deny service 
connection.  

Similarly, the veteran's contention that the RO should have 
contacted him and requested that he provide the private 
treatment records, is an argument that the RO failed to 
assist him with the development of his claim.  In this 
regard, the Board notes that the veteran was requested to 
provide that information on his original application for VA 
compensation in April 1969, but failed to do so.  In any 
event, the Court has consistently held that a breach of the 
duty to assist can never be grounds for CUE.  See Crippen, 9 
Vet. App. at 424 (1996); Caffery, 6 Vet. App. 377 (1994).  

In sum, the Board does not find that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied by the RO.  Although the veteran clearly disagrees 
with how the facts were weighed and evaluated at the time of 
that decision, this is not tantamount to CUE.  The failure to 
apply, or apply correctly, an applicable law or regulation 
must be shown undebatably.  

Based on the discussion above, the Board finds that the 
January 1970 rating action is a final decision.  Therefore, 
an effective date for the grant of service connection for 
residuals of meningitis with toxic tenosynovitis prior to 
January 1970, is legally precluded.  

CUE - November 2001 Rating Decision

Concerning the claim of CUE in the November 2001 rating 
decision, the Board notes that the veteran does not assert 
nor do the records show that the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Rather, the veteran rests his 
claim on the belief that the failure to provide him with his 
appellate rights rendered the January 1970 rating decision 
non final.  Having determined that the January 1970 rating 
decision was final; however, the basis of the veteran's claim 
of CUE in the November 2001 rating decision, is moot.  

Historically, the evidence shows that a request to reopen the 
veteran's claim was received in August 1999, and the RO 
subsequently granted service connection for arthritis of the 
shoulders, knees, elbows, hands, and feet due to meningitis 
with toxic tenosynovitis, and assigned an effective date of 
August 9, 1999, the date of receipt of the reopened claim.  
The veteran did not contest the effective date assigned for 
the service-connected disabilities by the RO in November 
2001, until October 2003, at which time he raised the issue 
of CUE.  

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The term "new claim," as it appears in 38 
C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 
16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 
Vet. App. 165, 172 (2001) (holding that the plain meaning of 
§ 5110 to be that "the phrase 'application therefor' means 
the application which resulted in the award of disability 
compensation that is to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, in the case such as 
this one, where the issue is one of new and material 
evidence, the effective date of an award of compensation is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), and 
(r).  

Thus, the November 2001 rating decision which assigned an 
effective date of August 9, 1999, was based on the record and 
the law which existed at the time.  This decision did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the November 2001 rating 
decision.  Accordingly, the veteran's claim is denied.  




ORDER

As there was no CUE in the final January 1970 rating decision 
which denied service connection for meningitis with toxic 
tenosynovitis, the appeal is denied.  

As there was no CUE in the November 2001 rating decision that 
granted service connection for arthritis of the shoulders, 
knees, elbows, hands, and feet due to meningitis with toxic 
tenosynovitis, and assigned an effective date of August 9, 
1999, the appeal is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


